DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on July 22, 2020 is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of in-line hydraulic vane cylinders recited in claims 8-9 and 13-14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “14” has been used to designate both seat assembly and cylinder.
Reference “18d” and “18e” have been used to designate pivot shaft.
Reference character “18d” has been used to designate both pivot shaft and pivot arm.
Reference character “18e” has been used to designate both pivot shaft and pivot arm.
Reference character “36a” has been used to designate both a sun gear and a clutch.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
P.027, line 1, “a backrest adjustment assembly .20 is” should be written as -- a backrest adjustment assembly 20 is--
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: 
	Line 4, “leg bar pivotally to” should be written as --leg bar pivotally attached to --
Claim 2 is objected to because of the following informalities:
Line 2, “seatback adjustably carried by” should be written as --seatback adjustably attached to--
Claim 5 is objected to because of the following informalities:
	Line 2, “coupled to the” should be written as --coupled to both the--— 
Claim 11 is objected to because of the following informalities:
	Line 2, “seat adjustably supported by the” should be written as --a seat adjustably 
attached to the--
Claim 12 is objected to because of the following informalities:
	Line 2, “seatback adjustably supported by the” should be written as --a seatback 
adjustably attached to the--

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1
 Line 7 recites “the hydraulic vane cylinder” it is unclear whether one or both the hydraulic vane cylinders mentioned in line 6 have this limitation. 
Lines 9-10 recite “fluid contained within the hydraulic vane cylinder” it is unclear whether one or both the hydraulic vane cylinders mentioned in line 6 have this limitation. 
Regarding claim 5
Line 3-4 recite “the gearbox assembly configured to provide a user selectable resistance to movement of one or more of the arm bar and the leg bar” it is unclear whether the gearbox can generate resistance for components outside of the arm bar and leg bar. Examiner suggests correcting to -- the gearbox assembly configured to provide a user selectable resistance to movement of one or both of the arm bar and the leg bar--   
Regarding claim 8

	Regarding claim 15
Line 3-4 recite “the gearbox assembly configured to provide a user selectable resistance to movement of one or more of the arm bar and the leg bar” it is unclear whether the gearbox can generate resistance for components outside of the arm bar and leg bar. Examiner suggests correcting to -- the gearbox assembly configured to provide a user selectable resistance to movement of one or both of the arm bar and the leg bar--   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 20100035737) in view of Long (US 4688791 A) and Anastasov (US 20110163577 A1).
	Regarding claim 1, Kwon et al teaches a hydraulic resistance exercise apparatus, comprising: a frame adjustably supporting an upper drum body 110 and a lower drum body 120 (fig. 2 [p.0030]; "The muscular strength member includes upper and lower muscular strength members 110 and 120" ); an arm bar pivotally attached to the upper drum body (fig 2 [p. 0031]; “the upper…muscular strength members 110…includes two supports for both legs (or both arms) of the user”); a leg bar pivotally to the lower drum body (fig 2 [p. 0031]; “the…lower muscular strength members…120 includes two supports for both legs (or both arms) of the user”);a seat (104)  attached to the frame; and a hydraulic vane cylinder 130 in each of the upper drum body and the lower drum body(fig. 2 [p. 0033]; “The weight varying unit 130 includes…a second end portion fixed to one of the upper and lower muscular strength members 110 and 120”), the hydraulic vane cylinder having at least one vane 1349 coupled to one of the arm bar and the leg bar (fig 3, [p. 0045]; “When the user moves the handles upward or downward, the fixing member 1349 of the piston 134, which is fixed on the end of the handle, moves in response thereto. Then, the shaft 1348 connected to the fixing member 1349 operates to move the damper plate 1342 upward and downward in the housing 1322.”), and one or more hydraulic channels 1344, such that operation of one of the arm bar and the leg bar urges a hydraulic fluid contained within the hydraulic vane cylinder under a resistance by passage of the hydraulic fluid through the one or more hydraulic channels (fig. 3, [p. 0046]; “since the magnetorheological fluid stored in the housing 1342 has the predetermined pressure due to the magnetic force, the pressure resists the upward or downward movement of the damper plate 1342, in the course of which the magnetorheological fluid flows through the through hole 1344 of the damper plate 1342”).


    PNG
    media_image1.png
    641
    474
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    548
    468
    media_image2.png
    Greyscale

Kwon et al. does not teach a frame adjustably supporting an upper a drum body and a lower drum body.
	Long teaches an upper and lower body exercise device having a frame 12 adjustably supporting an upper a drum body 24 and a lower drum body18  (fig. 2, Col. 3, lines 48-53; “The hand crank sprocket 24 is carried by a vertically adjustable bracket 42 which is movable along the vertical portion 16 of the frame 12. The foot pedal sprocket 18 is carried by a horizontally adjustable bracket 44 which is movable along the base portion 14 of the frame 12”).

    PNG
    media_image3.png
    474
    413
    media_image3.png
    Greyscale

	It would have been obvious to a person of ordinary skill in the art before the effective
filling date of the claimed invention to modify the frame of Kwon et al with an adjustability feature as taught by Long to accommodates a wide variety of people of different sizes (Col. 2, lines 66-8).
	Kwon et al in view of Long does not teach a seat adjustably attached to the frame.
	Anastasov teaches an adjustable chair having a seat 112a adjustably 112b attached to the frame (fig. 1A, [p. 0021]; “System 100a shown in FIG. 1A could include...seat 112a, seat adjust 112b" ).

    PNG
    media_image4.png
    727
    471
    media_image4.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat of Kwon et al to be adjustable as 
Regarding claim 2, Kwon et al as modified does not teach a seatback adjustably carried by the frame.
Anastasov teaches an adjustable chair having a seatback 110a adjustably 110b carried by the frame (see fig. 1A above, [p. 0021]; “System 100a shown in FIG. 1A could include...back rest 110a, back rest adjust 110b" )

Regarding claim 3, Kwon et al as modified teaches a handle disposed at a distal end of the arm bar (see fig. 2 above, [p. 0043]; “Referring to FIG. 2, in order to develop the upper body, the user seats on a bench and grasps the handle of the upper muscular strength member 110”)
Regarding claim 4, Kwon et al as modified does not teach an adjustable footrest disposed at a distal end of the leg bar.
Anastasov teaches an adjustable chair having an adjustable 124c footrest 124a disposed at a distal end of the leg bar (see fig. 1A above, [p. 0048]; “Foot rest 124a, foot rest support 124b, and foot rest adjust 124c shown in FIG. 1A, for example, could provide support”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat of Kwon et al to be adjustable as taught by Anastasov to accommodate the needs of different users. 	

Claims 5-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 20100035737) in view of Long (US 4688791 A),  Anastasov (US 20110163577 A1) and Cristofori (US 20180036586 A1). Kwon et al as modified discloses the device as substantially claimed above.
Regarding claim 5, Kwon et al as modified does not teach a gearbox assembly coupled to the upper drum body and the lower drum body, the gearbox assembly configured to provide a user selectable resistance to movement of one or more of the arm bar and the leg bar.
“motion transmission assembly could comprise a gearshift for the selection of a gear ratio, for adjusting the resistance to the rotation of said transmission portion”). Cristofori further teaches wherein the gearbox assembly further comprises: one or more planetary gear assemblies having a plurality of planetary gears and a sun gear ([p. 0063]; “The epicyclical gearing may include an annulus gear (e.g., a ring gear). the annulus gear may be rotatable about and sharing an axis of rotation with a naseral gear (e.g., sun gear), for example. Further, the epicyclical gearing may include a single or plurality of planetary gears supported by a carrier”. Cristofori additionally teaches wherein the gearbox assembly further comprises: a clutch 42 to selectively engage the one or more planetary gear assemblies 417 (abstract and [p. 0020]; The transmission portion may comprise a braking portion, said braking assembly comprising a coil and a clutch. “control logic unit may be configured to adjust the braking force of the braking portion applied to the flywheel, thereby adjusting the resistance to the pedals”).
It would have been obvious to a person of ordinary skill in the art before the effective
filling date of the claimed invention to modify the device of Kwon et al to incorporate a gearbox assembly comprising; a plurality of planetary gears, a sun gear and a clutch as taught by Cristofori into Kwon et al to allow users to select from a variety of resistance ranges.
Regarding claim 6, Kwon et al as modified by Cristofori discloses a lower body exercise device wherein the gearbox assembly further comprises: one or more planetary gear assemblies having a plurality of planetary gears and a sun gear (see rejection of claim 5 above).
Regarding claim 7, Kwon et al modified by Cristofori discloses a lower body exercise device wherein the gearbox assembly further comprises: a clutch to selectively engage the one or more planetary gear assemblies (see rejection for claim 5 above).

    PNG
    media_image5.png
    697
    476
    media_image5.png
    Greyscale

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 20100035737) in view of Long (US 4688791 A),  Anastasov (US 20110163577 A1) and Van Den Berge (WO 8806425 A1). Kwon et al as modified discloses the device as substantially claimed above.
Regarding claim 8, Kwon et al as modified  does not teach wherein the hydraulic vane cylinder comprises a plurality of in-line hydraulic vane cylinders.
Van Den Berge discloses a hydraulic drive unit wherein the hydraulic vane cylinder comprises a plurality of in-line hydraulic vane cylinders (Page 23 lines 14-17; “a hydraulic drive unit consisting of two in-line cooperating hydraulic cylinders having each a double-action working piston adapted to be actuated selectively in a preset sequence and direction”). Van Den Berge further teaches wherein each of the plurality of in-line hydraulic vane cylinders are selectively engageable to adjust the resistance of the hydraulic resistance exercise apparatus (Page 23 lines 14-17; “a hydraulic drive unit consisting of two in-line cooperating hydraulic cylinders having each a double-action working piston adapted to be actuated selectively in a preset sequence and direction”).
It would have been obvious to a person of ordinary skill in the art before the effective
filling date of the claimed invention to replace the hydraulic vane cylinder of Kwon et al with a plurality of in-line hydraulic vane cylinders as taught by Van Den Berge allow users to select from a variety of resistance ranges.
Regarding claim 9, Kwon et al as modified by Van Den Berge discloses wherein each of the plurality of in-line hydraulic vane cylinders are selectively engageable to adjust the resistance of the hydraulic resistance exercise apparatus (see rejection of claim 8 above).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 20100035737) in view of Long (US 4688791 A).
Regarding claim 10, Kwon et al teaches a hydraulic resistance exercise apparatus, comprising: a frame adjustably supporting at least one drum body 110 (see fig. 2 above, [p.0030]; "The muscular strength member includes upper and lower muscular strength members 110 and 120" ); one of an arm bar and a leg bar pivotally attached to the at least one drum body (see fig. 2 above, [p. 0031]; “the upper…muscular strength members 110…includes two supports for both legs (or both arms) of the user”); and a hydraulic vane cylinder 130 in each the at least one drum body (see fig. 2 above, [p. 0033]; “The weight varying unit 130 includes…a second end portion fixed to one of the upper and lower muscular strength members 110 and 120”), the hydraulic vane cylinder having one or more hydraulic channels 1344 and at least one vane 1349 coupled to one of the arm bar and the leg bar  (see fig. 3 above, [p. 0045]; “When the user moves the handles upward or downward, the fixing member 1349 of the piston 134, which is fixed on the end of the handle, moves in response thereto. Then, the shaft 1348 connected to the fixing member 1349 operates to move the damper plate 1342 upward and downward in the housing 1322.”), such that operation of one of the arm bar and the leg bar urges a hydraulic fluid contained within the hydraulic vane cylinder under a resistance by passage of the hydraulic fluid through the one or more hydraulic channels 1344 (see fig. 3 above, [p. 0046]; “since the magnetorheological fluid stored in the housing 1342 has the predetermined pressure due to the magnetic force, the pressure resists the upward or downward movement of the damper plate 1342, in the course of which the magnetorheological fluid flows through the through hole 1344 of the damper plate 1342”).
	Kwon does not teach a frame adjustably supporting at least one drum body.
Long teaches an upper and lower body exercise device having a frame 12 adjustably supporting an upper a drum body 24 and a lower drum body18  (see fig. 2 above Col. 3, lines 48-The hand crank sprocket 24 is carried by a vertically adjustable bracket 42 which is movable along the vertical portion 16 of the frame 12. The foot pedal sprocket 18 is carried by a horizontally adjustable bracket 44 which is movable along the base portion 14 of the frame 12”).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Kwon et al frame with an adjustability feature to accommodates a wide variety of people of different sizes (Col. 2, lines 66-8).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 20100035737) in view of Long (US 4688791 A) and Anastasov (US 20110163577 A1). Kwon et al as modified discloses the device as substantially claimed above.
Regarding claim 11, Kwon et al modified does not teach a seat adjustably attached to the frame.
Anastasov discloses an adjustable chair having a seat 112a adjustably 112b attached to the frame (see fig. 1A above, [p. 0021]; “System 100a shown in FIG. 1A could include...seat 112a, seat adjust 112b" ). Anastasov further teaches a seatback 110a adjustably 110b carried by the frame (see fig. 1A above, [p. 0021]; “System 100a shown in FIG. 1A could include...back rest 110a, back rest adjust 110b" ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat and seat back of Kwon et al to be adjustable as taught by Anastasov to accommodate the needs of different users.
	Regarding claim 12, Kwon et al modified by Anastasov discloses an adjustable chair having a seatback adjustably carried by the frame (see rejection of claim 11 above).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 20100035737) in view of Long (US 4688791 A) and Van Den Berge (WO 8806425 A1). Kwon et al as modified discloses the device as substantially claimed above.
	Regarding claim 13, Kwon et al as modified does not teach the hydraulic vane cylinder comprises a plurality of in-line hydraulic vane cylinders.
Van Den Berge discloses a hydraulic drive unit wherein the hydraulic vane cylinder comprises a plurality of in-line hydraulic vane cylinders (Page 23 lines 14-17; “a hydraulic drive unit consisting of two in-line cooperating hydraulic cylinders having each a double-action working piston adapted to be actuated selectively in a preset sequence and direction”). Van Den Berge further teaches wherein each of the plurality of in-line hydraulic vane cylinders are selectively engageable to adjust the resistance of the hydraulic resistance exercise apparatus (Page 23 lines 14-17; “a hydraulic drive unit consisting of two in-line cooperating hydraulic cylinders having each a double-action working piston adapted to be actuated selectively in a preset sequence and direction”).
It would have been obvious to a person of ordinary skill in the art before the effective
filling date of the claimed invention to replace the hydraulic vane cylinder of Kwon et al with a plurality of in-line hydraulic vane cylinders as taught by Van Den Berge allow users to select from a variety of resistance ranges.
	Regarding claim 14, Kwon et al as modified by Van Den Berge discloses wherein each of the plurality of in-line hydraulic vane cylinders are selectively engageable to adjust the resistance of the hydraulic resistance exercise apparatus (see rejection of claim 13 above).

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 20100035737) in view of Long (US 4688791 A),  Anastasov (US 20110163577 A1) and Cristofori (US 20180036586 A1). Kwon et al as modified discloses the device as substantially claimed above.

Regarding claim 15, Kwon et al modified does not teach a gearbox assembly coupled to the at least one drum body, the gearbox assembly configured to provide a user selectable resistance to movement of one or more of the arm bar and the leg bar.
Cristofori teaches a lower body exercise device having a gearbox 41 assembly coupled to the at least one drum body 40, the gearbox assembly configured to provide a user selectable resistance to movement of one or more of the arm bar and the leg bar ([p. 0010]; “motion transmission assembly could comprise a gearshift for the selection of a gear ratio, for adjusting the resistance to the rotation of said transmission portion”). Cristofori further teaches wherein the gearbox assembly further comprises: one or more planetary gear assemblies having a plurality of planetary gears and a sun gear ([p. 0063]; “The epicyclical gearing may include an annulus gear (e.g., a ring gear). the annulus gear may be rotatable about and sharing an axis of rotation with a naseral gear (e.g., sun gear), for example. Further, the epicyclical gearing may include a single or plurality of planetary gears supported by a carrier”. Cristofori additionally teaches wherein the gearbox assembly further comprises: a clutch 42 to selectively engage the one or more planetary gear assemblies 417 (abstract and [p. 0020]; The transmission portion may comprise a braking portion, said braking assembly comprising a coil and a clutch. “control logic unit may be configured to adjust the braking force of the braking portion applied to the flywheel, thereby adjusting the resistance to the pedals”).

filling date of the claimed invention to incorporate a gearbox assembly comprising; a plurality of planetary gears, a sun gear and a clutch as taught by Cristofori into Kwon et al to allow users to select from a variety of resistance ranges.
Regarding claim 16, Kwon et al modified by Cristofori discloses wherein the gearbox assembly further comprises: one or more planetary gear assemblies having a plurality of planetary gears and a sun gear (see rejection of claim 15 above).
Regarding claim 17, Kwon et al modified by Cristofori discloses wherein the gearbox assembly further comprises: a clutch to selectively engage the one or more planetary gear assemblies (see rejection of claim 15 above).
	


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN R RODRIGUEZ whose telephone number is (571)272-6951. The examiner can normally be reached M-F: 7:00am -3:00p,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN R RODRIGUEZ/Examiner, Art Unit 4125                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784